Cite as 2014 Ark. App. 136

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-765


                                                  Opinion Delivered   February 19, 2014

ROBERT L. LEWIS                                   APPEAL FROM THE PULASKI
                               APPELLANT          COUNTY CIRCUIT COURT,
                                                  FIFTH DIVISION
V.                                                [NO. 60CR-11-2078]

STATE OF ARKANSAS                                 HONORABLE WENDELL GRIFFEN,
                               APPELLEE           JUDGE


                                                  AFFIRMED



                           WAYMOND M. BROWN, Judge


       Appellant Robert Lewis was convicted in Pulaski County Circuit Court of possession

of a controlled substance with intent to deliver and maintaining a drug premises. He received

concurrent sentences of ten years’ imprisonment followed by five years’ suspended imposition

of sentence. On appeal, he challenges the circuit court’s denial of his motion to suppress

evidence. We affirm.

       On March 29, 2011, appellant’s parole officer, Barbara Douglas, received information

from a confidential informant that appellant was trafficking in narcotics and that the narcotics

and a purse containing a large sum of money could be found in appellant’s padlocked room.

Douglas had appellant report to her office. The vehicle appellant arrived in was searched.

The search of the vehicle turned up a knife and some pepper spray. Douglas decided to do
                                 Cite as 2014 Ark. App. 136

a home visit on appellant based on the information she received from her confidential

informant. The Little Rock Police Department was subsequently called in to assist in the

search. They secured a search warrant based on information relayed by Douglas to Detective

Hallee Hughes. The search of the room turned up nearly $5,000 in cash and 24.5693 grams

of cocaine.

       Appellant waived his right to a jury trial on April 27, 2012. He filed a motion to

suppress the evidence on March 27, 2013. In the motion, appellant alleged that: (1) the

alleged contraband was seized at another person’s residence, which was not his residence on

file with the Department of Community Correction; (2) the search warrant was invalid

because the Little Rock Police Department obtained a search warrant after the parole officers

entered the residence unlawfully; (3) the search was a violation of appellant’s right to be free

from unreasonable searches and seizures as guaranteed by the United States Constitution and

the Arkansas Constitution. The State filed a response on March 29, 2013, stating that; (1) the

“home visit” and subsequent search took place at the residence on file for appellant; (2) the

Little Rock Police Department was enlisted by Douglas to assist in the search of appellant’s

residence; (3) the search warrant was in compliance with Arkansas Rule of Criminal

Procedure 13.3, the Fourth Amendment of the United States Constitution, and the Arkansas

Constitution.

       Appellant’s bench trial took place on April 18, 2013. The court dealt with appellant’s

suppression motion as part of his bench trial. Debra James testified that she was currently

appellant’s parole officer. She stated that she was not assigned as his parole officer on March


                                               2
                                  Cite as 2014 Ark. App. 136

29, 2011, but that she became his parole officer in August 2011 after Douglas’s employment

had ended. James said that appellant had executed a Conditions of Release Form on

December 3, 2010, agreeing to a search of his person, place of residence, or vehicle at any

time with or without approval, by any Department of Correction officer. She stated that

appellant was originally paroled to 76 West Windsor Street, but that as of January 25, 2011,

his address was listed as 4200 West 25th Street. James testified that as appellant’s parole officer,

she does not need a warrant to search his person or residence because he signed the form.

However, she stated that she would have to have a reason to conduct a search pursuant to the

form.

        Arzo Johnson testified that he was a state parole agent from the North Little Rock

office. He stated that he was part of the abscond recovery team, and that he was working in

that capacity on March 29, 2011, when he assisted Douglas with a home visit of appellant.

He said that he placed appellant in the car and that they went to 4200 West 25th Street. He

testified that as they were going to the address, he overheard a conversation between appellant

and Douglas. According to Johnson, appellant told Douglas that his “door was to the left and

it had a lock on it.” He said that Douglas asked appellant for the combination to the lock and

that appellant gave it to Douglas. Johnson testified that they searched the room and found a

lot of cash. He stated that at that time, they backed out of the room and called the Little

Rock Police Department for help. He said the police department secured a warrant and took

possession of the money. Johnson stated that the reason they call the police department for

assistance is because they do not have a lockup or a place to store the things they confiscate.


                                                 3
                                Cite as 2014 Ark. App. 136

Johnson contended that appellant identified the room as his and gave Douglas the

combination to the lock.

       On cross-examination, Johnson stated that appellant identified the money as being his

student-loan money. He conceded that it was not illegal to have money and that having

money was not an indicia of a crime. According to Johnson, appellant gave a valid reason for

having the money.

       On redirect, Johnson testified that money was not the only thing found in appellant’s

room. He continued that, as a parole officer, “finding money in a room would be an

indication that the room needed to be searched. Usually when we find money like that,

there’s drugs around.”

       Jeffrey Plunkett of the Little Rock Police Department testified that he conducted the

search of appellant’s residence on March 29, 2011, while working as a narcotics detective.

According to Sergeant Plunkett, once they received the search warrant, they searched

appellant’s bedroom and found $4,557 in a purse sitting on top of the bed. He also stated that

they found two off-white rocks that, based on his experience and training, appeared to be

crack cocaine on the floor in the bedroom. Sergeant Plunkett stated that he was given a

folding knife, some dog-repellant mace, and $342 by the parole officers. He said that the

parole officers also found a house key fitting the front door of the residence on appellant’s

person. Sergeant Plunkett stated that the amount of narcotics discovered in appellant’s room

was not considered a personal-use amount.




                                              4
                                Cite as 2014 Ark. App. 136

       On cross-examination, Sergeant Plunkett stated that he received all of his facts for the

search warrant from Douglas and that he relayed that information to Detective Hughes. He

said that he had no personal knowledge of what Douglas had done. He testified that the

room was unlocked when he arrived and that the purse was laying on the bed. He stated that

the narcotics were not in plain view, but that they were found during the search of the room.

He said that he did not recall seeing any paperwork about a student loan.

       On redirect, Sergeant Plunkett stated that the room contained men’s clothing in it and

paperwork belonging to appellant.

       Detective Hughes of the Little Rock Police Department testified that she was

contacted by Douglas on March 29, 2011, saying that she found evidence of narcotics and

narcotics trafficking during a search of a parolee. She stated that Douglas indicated that she

had received information from a confidential informant about appellant’s possible drug

trafficking. She said that she typed a search and seizure warrant in good faith based on the

information obtained from Douglas. Detective Hughes stated that she signed the affidavit and

that the warrant was signed by a judge. She said that appellant had a key to the front door of

the house on a key ring. She testified that she found paperwork belonging to appellant in the

room and some miscellaneous handwritten notes. According to Detective Hughes, one item

found in the room was an order of dismissal for an order of protection filed against appellant

by Mia Bennett, the mother of Lewis’s child. Detective Hughes stated that the cocaine found

in the room weighed almost an ounce and that she considered that to be a distribution

amount.


                                              5
                                 Cite as 2014 Ark. App. 136

       On cross-examination, Detective Hughes stated that all the facts constituting probable

cause for the search warrant came from Douglas. She said that Bennett was Douglas’s

confidential informant and that Bennett and appellant “had been squabbling back and forth.”

She also stated that Bennett was on parole. Detective Hughes said that when they arrived at

the residence, it appeared that they had not been given all of the information prior to their

arrival. For example, she stated that they had not been told that Bennett had a child with

appellant and that they were involved in a dispute over paternity and custody. She said that

she was also unaware that appellant had been in court the morning of March 29 over an order

of protection that was dismissed because of Bennett’s failure to appear. She also stated that

they were not informed about what took place at the parole office prior to their involvement.

Detective Hughes testified that she “felt like [they] should have been given more information

if it was known at the time that [they] were not given.”

       Christy Williford, a chemist at the Arkansas State Crime Lab, testified that the narcotic

discovered in appellant’s room were cocaine, a Schedule II drug.

       The State rested its case. At that time, appellant argued that the evidence should be

suppressed for a number of reasons: (1) that there was a lack of probable cause for a search

warrant based on Douglas, who did not even appear to testify, finding money in a bedroom

allegedly belonging to appellant; (2) that there was no competent evidence, other than

hearsay, to indicate that appellant lived at the residence or that the bedroom searched

belonged to him; (3) that the State failed to bring any competent evidence showing that

Douglas had any basis for the search of the residence or appellant; (4) that there was no


                                               6
                                 Cite as 2014 Ark. App. 136

evidence that appellant had exclusive control of the room; (5) that the probable cause for the

warrant was defective; (6) that there was no evidence that the vehicle in which the folding

knife and dog repellant were found belonged to appellant or that the items were in his

exclusive control; (7) that possessing money was not probable cause of anything, especially in

this case where appellant had a legitimate reason for possessing the money. The court

overruled the suppression motion:

       The Court finds that the State had consent to enter the premises, consent having been
       given by defendant. The defendant gave the law enforcement the combination of the
       padlock that was on the door and that he identified as his bedroom and gave them
       consent, and, therefore, that addresses the issue of the legitimacy of the entrance into
       the premises.

       The Court overrules the suppression with regard to items seized. The defendant
       identified items seized as his property, whether it was currency or other items,
       paperwork and, therefore, the Court overrules the suppression motion.

       Ida Spears testified that she leased the house located at 4200 West 25th Street. She

stated that appellant was her nephew, but denied that he lived at the address at the time of the

search. She said that he would stay some nights at the house but that he did not reside there

prior to the search. She testified that the room in which the money and narcotics were found

belonged to her niece, Nikki Smith. According to Spears, she thought the purpose of

Douglas’s visit on March 29, 2011, was a requirement before appellant could move in with

her. She denied telling anyone that appellant lived there or that the room with the lock on

it belonged to appellant. She also denied that appellant had the combination to the lock on

the bedroom door. Spears stated that the purse and money found in the bedroom belonged

to her niece, Tasha Smith. She said that to her knowledge, appellant did not have a key to


                                               7
                                  Cite as 2014 Ark. App. 136

her house. According to Spears, Nikki was a drug user who was in the process of being

evicted by Spears. She stated that since his release from jail, appellant has lived with her at the

address in question. She also stated that Bennett filed two petitions against appellant that were

subsequently dismissed.

       On cross-examination, Spears stated that appellant spent the night at her house on

March 28. She also said that appellant received mail at the address, but that he was not living

there “yet.” Spears testified that the cocaine found in the bedroom belonged to Nikki. She

further stated that only she and Nikki had the combination to the padlock on the bedroom

door. She said that the money found in the bedroom belonged to both Tasha and appellant.

       Tasha testified that she married appellant on July 7, 2011. She stated that she went to

court with appellant on March 29, 2011, but that Bennett did not show up. She said that

appellant received a call from his parole officer right after court, and he was asked to come in.

Tasha stated that appellant went into the office and that a security guard and two parole

officers came out and searched the car. She said that the knife and mace were found in her

purse. She stated that appellant lived with his sister, not at the residence that was searched,

in March 2011. Tasha testified that the bedroom where the money and narcotics were found

belonged to Nikki. She stated that she and appellant slept on separate couches when they

stayed overnight at Spears’s house. Tasha said that Spears allowed her to leave her purse in

Nikki’s room while they went to court. She stated that they planned to go and purchase a

vehicle after court, but that they did not want to leave that large sum of money, $8,500, in




                                                8
                                 Cite as 2014 Ark. App. 136

the car while they were in court. She testified that she had no idea what happened to the

other $4,000 that was confiscated.

       On cross-examination, Tasha stated that Nikki had a long-standing problem with

drugs. She said that she left the money in Nikki’s room because Nikki was leaving with them

and would not be able to get to the money. She contended that appellant was not living at

4200 West 25th Street on March 29, 2011. Tasha testified that she “guess[ed] half of [the

money] just came missing mysteriously and the purse is gone.”

       Appellant renewed his suppression motion at the conclusion of the evidence. The

court denied the motion stating that it had previously ruled “that the issue of probable cause

was vitiated by consent. As the Supreme Court has held that whereas probable cause is a

prerequisite for a search pursuant to the Fourth Amendment, that consent is an exception to

the requirement of probable cause.” The court found that Johnson’s testimony established

that appellant granted consent for the search of the front bedroom and that appellant also gave

the combination to the padlock on the bedroom door. The court stated that this information

was disclosed by appellant, thereby giving consent. The court also found that appellant had

a key to the front door of the residence on his person.

       Appellant was found guilty of possession of a controlled substance with intent to

deliver and maintaining a drug premises. He was sentenced to ten years’ imprisonment

followed by an additional five years’ suspended. He filed a timely notice of appeal. This

appeal followed.




                                              9
                                   Cite as 2014 Ark. App. 136

       On appeal of a trial court’s ruling on a motion to suppress, we conduct an independent

review based on the totality of the circumstances to determine whether the disputed evidence

was unlawfully obtained.1 We will reverse only if the circuit court’s ruling is clearly against

the preponderance of the evidence.2

       As a general rule, “[a] warrantless entry into a private home is presumptively

unreasonable.”3 The burden is on the State to prove that the warrantless activity was

reasonable.4 The presumption may be overcome if the law-enforcement officer obtained

consent to conduct a warrantless search.5 For instance, our supreme court has held that a

parolee’s advance consent is valid because the parolee remains in the custody of the penal

institution from which he is released, and the “special needs of the parole process call for

intensive supervision of the parolee making the warrant requirement impractical.”6

Additionally, a parole officer may enlist the aid of the police, and a police officer may act at

the direction of the parole officer without overreaching the scope of the search.7




       1
           Mitchell v. State, 321 Ark. 570, 906 S.W.2d 307 (1995).
       2
           Koster v. State, 374 Ark. 74, 286 S.W.3d 152 (2008).
       3
           Norris v. State, 338 Ark. 397, 993 S.W.2d 918 (1999).
       4
           Id.; Wofford v. State, 330 Ark. 8, 952 S.W.2d 646 (1997).
       5
           Ark. R. Crim. P. 11.1 (2013).
       6
           Cherry v. State, 302 Ark. 462, 467, 791 S.W.2d 354, 357 (1990).
       7
           Id.; Hatcher v. State, 2009 Ark. App. 481, 324 S.W.3d 366.

                                               10
                                  Cite as 2014 Ark. App. 136

       Appellant argues on appeal that the court erred by denying his suppression motion

because he never gave the Little Rock Police Department consent to search, and because the

affidavit did not set forth particular facts supporting a probable-cause finding, i.e., the

informant’s reliability. The State contends that appellant’s arguments are not preserved for

appeal because he either failed to raise them below or failed to get a ruling on them. We

agree. It is well settled that our appellate court will not consider arguments raised for the first

time on appeal.8 Moreover, failure to obtain a ruling on an issue at the trial court level,

including a constitutional issue, precludes review on appeal.9 Accordingly, we affirm.

       Affirmed.

       PITTMAN and WYNNE, JJ., agree.

       Lea Ellen Fowler, for appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




       8
           Dowty v. State, 363 Ark. 1, 210 S.W.3d 850 (2005).
       9
           Norris v. State, 2013 Ark. 205, ___ S.W.3d ___.

                                                11